Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Applicant submitted two claim sets on the same day, 9/10/20, that appear to be identical except for one set has claim 30 misnumbered as claim 34.  This appears to be the claim set that is intended to be the current claims because the other claim set is labeled WO 2019/178411 rather than with the current application number.
For purposes of the instant examination, claim 34 is referred to as claim 30.  Correction is required.

Claim Objections
Claims 27-30 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim (claims 4 and 6).  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Obad et al. (US 8,288,356 B2).

Obad et al. teaches 8-mer LNA-antiMiRNA that are fully modified with LNA and antagonize the target (Example 40).  Obad et al. teaches a hsa-miR-22 antagomir sequence TGGCAGCT, which is 100% identical to instant SEQ ID NO: 2 (columns 99-100).
Therefore, the claims are anticipated by Obad et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obad et al. (US 8,288,356 B2).
Obad et al. teaches very short heavily modified oligonucleotides which target and inhibit microRNAs in vivo, and their use in medicaments and pharmaceutical compositions (abstract).
Obad et al. teaches 8-mer LNA-antiMiRNA that are fully modified with LNA and antagonize the target (Example 40).  Obad et al. teaches a hsa-miR-22 antagomir sequence TGGCAGCT, which is 100% identical to instant SEQ ID NO: 2 (columns 99-100).
It would have been obvious to incorporate LNA at every position because Obad et al. teach full modification and successful antagonism of the target.  One would reasonably expect full modification to result in an active molecule.
Obad et al. teach LNA antagomirs that are 15 nucleotides in length that resulted in successful target inhibition (Figures 13-14).  Fully modified LNA instant SEQ ID NOs: 2-6 would have been obvious selections as a matter of design choice given that it was .

Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albaek et al. (US 10,358,643 B2).
Albaek et al. teach antisense oligomers targeting miRNAs (Table 1).
Albaek et al. teach that the antimiR oligomer comprises at least one nucleotide analogue unit, such as at least one LNA unit, in a position which is within the region complementary to the miRNA seed region. The antimiR oligomer may, in some embodiments comprise at between one and 6 or between 1 and 7 nucleotide analogue units, such as between 1 and 6 and 1 and 7 LNA units, in a position which is within the region complementary to the miRNA seed region.
Albaek et al. teach the sequence of miR-22 (column 117) and a 7, 8, and 9-mer antagomir (column 118), wherein the 8-mer is 100% identical to instant SEQ ID NO: 2.
Albaek et al. teach that the invention provides for a pharmaceutical composition comprising the oligomeric compound of the invention and a pharmaceutically acceptable diluent, carrier, salt or adjuvant.
Albaek et al. teach that the oligomer comprises at least one, such as at least 2, at least 3, at least 4, at least 5, at least 6, at least 7, at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 16, at least 17, at least 
It would have been obvious to incorporate LNA at every position as a matter of design choice because Albaek et al. teaches incorporation of varying quantities of LNAs and teaches that LNA modifications confer enhanced serum stability to the oligomer.
Albaek et al. teach miRNA antagomirs that have a length of 8-18 nucleotides, for example.  Fully modified LNA instant SEQ ID NOs: 2-6 would have been obvious selections as a matter of design choice given that it was known to design the antagomirs to be varying lengths within the miRNA sequence, as evidenced by Albaek et al.  Each of the recited sequences are complementary to fragments within the known miR-22 sequence of Albaek et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY H BOWMAN/Primary Examiner, Art Unit 1635